                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KERRY L. SLOAN, BOP #15599-062,               §
                Plaintiff,                    §
                                              §
v.                                            §   CIVIL CASE NO. 3:21-CV-851-E-BK
                                              §
                                              §
K. ZOOK, WARDEN, ET AL.,                      §
               Defendants.                    §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error.      Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       SO ORDERED this 7th day of May, 2021.




                                                  ________________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE
